B. F. SAFFOLD, J.
The appellant had purchased one hundred and sixty acres of land from Bryant Holmes, on credit, receiving his bond for titles. Holmes obtained a decree against him, subjecting the land to his vendor’s lien. At this juncture, and before a sale under the decree, the appellee, with the consent of the said appellant, paid the amount due to Holmes, and the costs of the suit, and received a deed for the land from Holmes. The appellant afterwards filed his bill in this suit, alleging that the appellee (defendant) satisfied the decree of Holmes, and obtained the deed, under a verbal agreement with him to let him retain the dwelling and other houses, and as much of the land as he and another person could cultivate, for life, without paying rent, and that he had violated the agreement by virtually driving him off. He prayed for a rescission of the agreement or contract, and a sale of the land for the satisfaction of whatever amount should be found due to the defendant, with return to him of any balance. It is also charged in the bill, that the defendant procured the contract by fraud and undue influence practised on the complainant. The court dismissed the bill, on the ground that the evidence disproved its allegations.
If the defendant had paid the money due to Holmes, and received his conveyance in consideration of it alone, without any understanding whatever with the complainant, he would simply occupy Holmes’s position. 2 Story’s Eq. Jur. § 784. His right against the complainant would be, to have the land sold to pay the amount due from him. This being the case, the complainant has only asked by his bill what Would be the right of both if there was no valid contract between him and the defendant touching the land, to wit, the sale of the land for the payment of the purchase-money. There was certainly *409an agreement of some sort between these parties, by which the defendant obtained possession of the land. Whether the complainant’s occupation of a portion of it was by way of gratuity, or the consideration of his relinquishment of his interest in the whole, is the point of difficulty. In either case, the matter is without the statute of frauds, because the satisfaction of the decree of foreclosure was a payment of money by the defendant, on account of the complainant, for the land, and he was let into possession.
The defendant’s witnesses say he was to have the absolute right and title to the land. This is not inconsistent with his promise to let his father-in-law occupy a portion of it for his life, he being sixty-seven years old. Several of the complainant’s witnesses testify to positive declarations of the defendant that his father-in-law was to have such an interest for his life. He admits it in his answer, but claims that there was no consideration for it; that it was a gratuity. Amongst the witnesses so testifying are Ira White, Robert Hughey, Absalom Holt, and the complainant himself. A wide range of valuation of the land is expressed by the witnesses, but the weight of evidence seems to establish a higher price than the defendant paid for it. The complainant had paid nearly or quite $2,000, and his purchase was for $8,000. The defendant paid about $2,000.
The evidence excluded by the court was such as tended to show what contract was made between the parties, the value of the land, the pecuniary distress of the complainant, and the influence of the defendant over him. It is true this evidence was mostly cumulative merely. But its exclusion, as irrelevant, indicates injury to the complainant. We are not prepared to disaffirm the chancellor’s verdict upon the evidence; but the case presents an unpleasant resemblance to Gore v. Summersalt & Wife (4 Monroe (Kentucky), 505), where an aged female conveyed her real estate to her niece, in consideration of the obligation of the latter’s husband to support her in his house during her life. The contract was rescinded, on the ground of fraud.
Perhaps, on another hearing, the true state of the case may more clearly appear. A direct charge of fraud and undue influence is made in the bill, and any evidence tending to prove it is, of course, admissible. The condition of the complainant, insufficient consideration for the land, and the real terms of the contract, are proper subjects of testimony. In Lester v. Mahan (25 Ala. 445), suspicion of fraud on the part of the defendant, coupled with gross inadequacy of price, and the pressure of pecuniary embarrassment on the part of the complainant, was held sufficient to induce a court of equity to rescind a contract *410of sale. If the defendant (Smith) produced a false impression that he would permit the complainant to reside on the land, and cultivate a portion of it, as long as he lived, to mislead him- into the contract, or surrender of his interest in the land, he ought not to retain the advantage of his deception.
The decree is reversed, and the cause remanded.